DISSENTING OPINION
Beown, Judge:
I must respectfully dissent in this case because I do not think the merchandise involved has been advanced beyond the condition of hides covered by paragraph 1530 (a), as claimed by the plaintiff, by the processes applied to it.
It is significant, in this connection, that hides and skins of the India water buffalo imported to be used in the manufacture of rawhide articles are specially exempted from the provisions of paragraph 1530 (a). This express exemption implies that said paragraph covers generally hides like those before us fit to be used, and used, to make rawhide articles, like the merchandise before us. Otherwise why the exemption in that language?
The very term rawhide itself implies a hide from which such articles are made.